Citation Nr: 0530771	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to this claim, 
the Board has determined that the evidence supports a grant 
of the benefits sought.  In light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
and the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The Board has reviewed the evidence of record and finds that 
the record contains a diagnosis of PTSD in accordance with 
DSM-IV.  Thus, to the extent this medical evidence indicates 
a current finding of PTSD, the Board finds that the initial 
requirement for a grant of service connection for PTSD has 
been met.

Considering these elements out of order, for reasons that 
will become apparent below, there is also medical evidence 
linking the current PTSD to the alleged stressor.  Several of 
the veteran's VA treating physicians, as well as the VA 
examiner, have concluded his PTSD is related to the alleged 
sexual assault during service.  The pertinent question in 
this case, then, is whether the evidence is in equipoise as 
to whether the assault occurred.  In this regard, while the 
veteran did not provide corroborative written statements from 
fellow service members or other witnesses regarding their 
observations of behavioral changes in the veteran after the 
incident, the Board finds that the evidence does, as a whole, 
support a finding that there were behavioral changes in the 
veteran as evidenced by the veteran's medical records as well 
as a lay statement authored by the veteran's mother.  What is 
important to keep in mind when considering the veteran's 
claim is the fact that the regulation states the behavior 
changes listed are not the only examples that would provide 
credible evidence an assault occurred, and medical 
professionals have concluded the behavior exhibited by the 
veteran is credible behavior following an assault.

More specifically, the veteran's service medical records 
report symptoms and diagnosis of sexually transmitted 
diseases in May and October 1964 and April 1965.  In 
addition, a March 1998 VA psychiatric admission note 
indicated that the veteran reported having VD 5 to 6 times 
while in the military.  In a January 2002 statement, Dr. JTH, 
VA Clinical Psychologist, noted that he had the opportunity 
to review the veteran's service medical records and was able 
to locate at least four separate entries in which the veteran 
was evaluated and treated for sexually transmitted disease 
during active military service.  He also noted that men raped 
by other men use dysfunctional coping behaviors, such as 
hypersexual behavior, as a way to prove to themselves that 
they are not homosexual.  The Board notes that diagnosis of 
sexually transmitted diseases in service is a good indication 
that the veteran engaged in this type of hypersexual 
behavior.

The January 2000 statement from the veteran's mother stated 
that her son entered the US Army in the fall of 1962 when he 
was 17 years old.  He left home a loving, normal, 
considerate, and happy son and returned a different person 
with anger, rage and depression.  The veteran's mother stated 
that when she tried to talk to him about what had changed 
him, he would only avoid her and hang his head as if he were 
ashamed.  The veteran's mother noted that he was unable to 
hold down a full-time job, he had trouble with relationships, 
he would quickly lose interest in an activity, and he 
displayed frequent episodes of anger and rage.  

In addition, other evidence in the record, a lay statement 
authored by a JSB coupled with Social Security records 
submitted by the veteran, indicate that the veteran's 
behavior changed after he was discharged from the military.  
More specifically, JSB stated that the veteran never 
hesitated to work and that he volunteered to work holidays.  
However, social security records indicate that the veteran 
held eight different jobs from the years 1967 to 1971.  

There is also arguably evidence in the records of the 
veteran's psychiatric treatment that his behavior changed 
after service.  He was in service for five years with no 
indications of any psychiatric symptomatology.  However, 
there is a February 1987 VA record showing the veteran 
reported suffering for depression for the past twenty years - 
that is, since his time in service.  This statement was made 
by the veteran five years before he ever filed his first 
claim for VA compensation for a psychiatric disability.  This 
means that his reported history, given long before his claim, 
is entitled to significant weight.

The Board notes that the record contains statements from the 
veteran's treating VA psychiatric health professionals which 
indicate that they are confident that the in-service sexual 
account actually happened.  Such evidence has, by regulation, 
been deemed as significant for purposes of determining 
whether an in-service sexual assault occurred.  38 C.F.R. § 
3.304(f)(3).  The regulation states that VA the evidence may 
be submitted to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  In this case, numerous 
physicians, with expertise in treating patients with a 
history of sexual trauma, have commented on the evidence of 
record and stated that it is consistent with a history of 
assault.

In May 2005, Dr. JTH stated that he had been working with the 
veteran since April 1998 and that the veteran has 
consistently demonstrated symptoms and behaviors consistent 
with chronic PTSD secondary to military sexual trauma (MST).  
Dr. JTH stated that he was 100 percent certain, based upon 
his work with the veteran and clinical observations that the 
MST did, in fact, occur.  

The Board notes that the RO correctly reports in the 
September 2003 SOC that the veteran's military personnel file 
contained no disciplinary proceedings or adverse actions.  
The RO noted that on the contrary, the veteran was promoted 
to Sergeant and the Staff Sergeant, earned the Good Conduct 
Medal, and was honorably discharged.

However, statements from several psychiatric health care 
providers indicate that the veteran's behavior following his 
alleged sexual assault was not abnormal.

In the January 2002 statement, Dr. JTH, states that he has 
performed psychological evaluations on several hundred male 
veterans who have reported histories of victimizations by 
other males via physical and sexual assault during active 
military duty and it has been his observation that while some 
men respond to such a traumatic experience by acting-out of 
their distress behaviorally, many others cope by emotionally 
distancing themselves from the trauma through whatever means 
possible.  Dr. JTH notes that development of "behavioral 
compulsivities" (e.g., whether it be productive activity 
such as work, or unhealthy activities such as abuse of 
alcohol and substances, or hypersexual behavior) are very 
common means by which many men who report to have been raped 
by other men in the military cope with their assault and that 
some men strive to achieve positions of authority so that 
they will no longer be vulnerable to victimization or 
depredation by others.  

In an April 2002 statement, Dr. KDJ noted that the veteran 
overcompensated for his guilt and his rage in the military by 
performing appropriately, affectively and achieving honorary 
status with the military and was awarded honors.  Dr. KDJ 
notes that once the veteran left the military, however, and 
the events of his experience had returned where he was not in 
the community and no longer in a structured setting, his 
ability to cope with the stressors of his traumatic 
experience affected him to the point that he was unable to 
maintain work, he became more depressed, more angry, more 
negative, more isolated, and more dysfunctional.  

In a June 2005 statement, Dr. CO, VA clinical psychologist, 
noted that the veteran's behavior, including working harder 
in order to prove his worthiness, was quite typical of 
victims of military sexual trauma.

In a May 2005 statement, RJG, Licensed Mental Health 
Counselor, noted that it had been his experience since 
treating men with MST issues that a small minority has a 
tendency to completely shift psychopathology.  RJG stated 
that they become the overachievers and not seen as those that 
need to be discharged but instead promoted in grade.  This 
dynamic gives the individual the sense of perceived power and 
control so needed and presenting to his superiors as a 
soldier in complete control of any and all circumstances.

With respect to the incidence of sexual abuse which occurred 
between the veteran when he was a small child and a 
neighborhood child a few years older, Dr. NV, VA 
Psychiatrist, stated that the veteran's history of childhood 
sexual trauma (a single incident in very early childhood with 
a slightly older child) was not significant as an etiology 
for his current symptoms.  In addition, the October 2001 VA 
examiner stated that it was her opinion that the sexual 
assault which occurred in the military is responsible for 
much of the veteran's dysfunctional behavior and 
psychological turmoil. 

It must also be noted that the veteran filed a claim for 
compensation for a psychiatric disorder based on the in-
service assault in November 2000, but he began discussing 
this assault with his medical providers in July 1998, more 
than two years earlier.  Again, the fact that he discussed 
this incident long before filing a claim for compensation is 
another factor weighing in his favor and in a finding that he 
is being truthful. 

In closing, the Board notes that it is struck by the overall 
consistency of the veteran's entire report of the incident as 
now expressed in statements of medical history, hearing 
testimony, and numerous statements in support of the 
veteran's claim, and the lack of evidence that contradicts 
the veteran's statements.  Brutality, such as that described 
by the veteran, is extremely difficult to verify unless 
reported.  In effect, a PTSD claim must be put in the context 
of the personal involvement of the veteran.  In this respect, 
the Board finds nothing in the record to directly contradict 
the veteran's personal involvement, as claimed.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, absent 
evidence contrary to the veteran's reported in-service 
stressor, and given the veteran's conduct after service, and 
the current and unequivocal diagnosis of PTSD due to the 
veteran's sexual assault, the Board concludes that the 
evidentiary record probably supports a grant of entitlement 
to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


